DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “selecting when the frequency point information includes at least one 5G-supported frequency point used by the operator, a frequency point having maximum signal          energy from the at least one 5G-supported frequency point used by the operator, and performing the cell registration process        through a cell with the 5G-supported frequency point having maximum signal energy to access the 5G network, and             selecting, when the frequency point information does not include the 5G- supported frequency    point used by the operator, a frequency point having maximum signal energy from the frequency point information, and performing the cell registration process through a cell with the frequency point having maximum signal energy to access the 5G network” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 –  A method for accessing a fifth generation (5G) network, implemented by a terminal, the method comprising: acquiring frequency point information by performing frequency point scanning in an operating band belonging to an operator of the 5G network, selecting a 5G-supporied frequency point used by the operator from the frequency point information, and performing a cell registration process through a cell with the 5G-supported frequency point to access the 5G network, wherein selecting the 5G-supported frequency point used by the operator from the frequency point information, and performing the cell registration process through the cell with the 5G-supported frequency point to access the 5G network comprises: determining whether the frequency point information includes the 5G-supported frequency point used by the operator, wherein the 5G-supporied frequency point used by the operator is determined according to correspondences        between operators and 5G-supported frequency points, selecting when the frequency point information includes at least one 5G-supported frequency point used by the operator, a frequency point having maximum signal          energy from the at least one 5G-supported frequency point used by the operator, and performing the cell registration process        through a cell with the 5G-supported frequency point having maximum signal energy to access the 5G network, and            selecting, when the frequency point information does not include the 5G- supported frequency    
2.	Regarding claim 7 –  A device for accessing a fifth generation (5G) network, located in a terminal, comprising: a processor, and a memory configured to store instructions executable by the processor, wherein the processor is configured to: acquire frequency point information by performing frequency point scanning in an operating band belonging to an operator of the 5G network, select a 5G-supported frequency point used by the operator from the frequency point information, perform a cell registration process through a cell with the 5G-supported frequency point to access the 5G network, determine whether the frequency point information includes the 5G-supported frequency point used by the operator, wherein the 5G-supported frequency point used by the operator is determined according to correspondences        between operators and 5G-supported frequency points, select, when the frequency point information includes at least one 5G-supported frequency point used by the operator, a frequency point having maximum signal          energy from the at least one 5G-supported frequency point used by the operator, and perform the cell registration process through a cell with the 5G-supported frequency point having maximum signal enerey to access the 5G network, and select, when the frequency point information does not include the 5G-supported frequency point used by the operator, a frequency point having maximum signal          
3.	Regarding claim 13 – A non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a mobile terminal that is configured to access a 5G network, cause the mobile terminal to: acquire frequency point information by performing frequency point scanning in an operating band belonging to an operator of the 5G network, select a 5G-supported frequency point used by the operator from the frequency point information, and perform a cell registration process through a cell with the 5G-supported frequency point to access the 5G network, wherein when selecting the 5G-supporied frequency point used by the operator from the frequency point information, and performing the cell registration process through the cell with the 5G-supporied frequency point to access the 5G network, the instructions are further configured to cause the mobile terminal to: determine whether the frequency point information includes the 5G-supported frequency point used by the operator, wherein the 5G-supporied frequency point used by the operator is determined according to correspondences        between operators and 5G-supported frequency points, select, when the frequency point information inchides at least one    5G-supported frequency point used by the operator, a frequency point having maximum signal          energy from the at least one 5G-supported frequency point used by the operator, and perform the cell registration process through a cell with the 5G-supported frequency point having maximum signal energy to access the 5G network, and select, 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-18 are allowable over the prior art of record.

Conclusion

Claims 1-18 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Liu et al. (US 2016/0119858 A1) discloses selective scanning for legacy radio coverage in idle mode.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313
John Pezzlo
23 November 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465